DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamori et al., US 20040212434 A1 in view of Ezzedine et al., US 6137367.
Fig. 1 of Nagamori et al. discloses a circuit comprising: an input-stage power amplifier (211) configured to receive a radio-frequency input signal; an output-stage power amplifier (213) configured to output an amplified radio-frequency output signal; an intermediate-stage power amplifier (212) between the input-stage power amplifier and the output-stage power amplifier. 
Although Nagamori et al. does not have an intermediate stage power amplifier connected as claimed, Ezzedine et al. has such teaching in Fig. 5, the intermediate-stage power amplifier (FET1 -FET4) comprises: a first transistor (FET 2), a second transistor (FET 1), and a capacitor (60) having a first end connected to a first terminal (source of FET 2) of the first transistor and a second end connected to a second terminal (drain of FET 1) of the second transistor, and wherein the intermediate-stage power amplifier is configured to receive a signal at a third terminal (gate of FET 1) of the second transistor, and to output an amplified signal from a second terminal (drain of FET 2) of the first transistor (Note that signal at drain of FET 2 can also be read as an output signal). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the intermediate stage power amplifier or Ezzedine et al. in the circuit of Nagamori et al. in order to achieve desire power outputs or output impedances.
Regarding claim 2, 241 can be read as a first matching circuit, 241 can be read as a first matching circuit, 242 can be read as a second matching circuit, 243 can be read as a third matching circuit, 244 can be read as a fourth matching circuit.
Regarding claims 3-8, although Nagamori et al. does not the input stage or output stage power amplifier as claimed, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Fig. 5 of Ezzedine as input stage or output stage power amplifier in the circuit of Nagamori et al. in to achieve desire power outputs or output impedances.
Regarding claims 9-11, the gain of a power amplifier stage is a design variable, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gain of the intermediate stage power amplifier greater than the gain of the input and output stage power amplifier in order to meet system requirements.
Regarding claims 12-16, in Fig. 9, bias circuits 220 and 230 can be read as a plurality of bias circuits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	June 18, 2022